Citation Nr: 0725807	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD) with emphysema and acute bronchitis.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO). 

This matter was previously before the Board in March 2005 and 
February 2006 and was remanded on both occasions for further 
development.

The Board also noted that the veteran a statement from 
J.J.M., M.D., after the last supplemental statement of the 
case was issued in March 2007.  A written waiver of RO 
consideration was not included per 38 C.F.R. § 20.1304(c) 
(2006).  However, the Board notes that the exact statement by 
Dr. J.M. was already of record and was considered in previous 
supplemental statements of the case.  The Board finds the 
letter to be redundant of previous evidence of record and, as 
such, it finds no prejudice in proceeding to issue a decision 
on the merits.  


FINDING OF FACT

The probative competent clinical evidence of record does not 
relate any of the veteran's current respiratory disabilities 
to service or to any incident therein, to include a diagnosis 
of bronchitis and/or asbestos exposure.


CONCLUSION OF LAW

A respiratory disability, to include COPD with emphysema and 
acute bronchitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
February 2003, November 2003, April 2005, and February 2006 
letters from VA to the appellant.  These letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit pertinent evidence 
and/or information in his possession to the AOJ.  
Additionally, a June 2006 communication from VA informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that VA medical opinions have been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110 and 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
Analysis

The veteran asserts that service connection is warranted for 
COPD with emphysema and acute bronchitis.  The veteran claims 
that his COPD is due to exposure to asbestos sustained while 
on active duty.  It is noted that the veteran's service 
personnel records reflect that he served on the U. S. S. 
Fletcher (DD-445) and that he was a FN or a fireman.  As 
such, the Board concedes that in such capacity, he had some 
asbestos exposure in service.  Service medical records show 
that the veteran was seen in June 1967 with a complaint of a 
chronic cough that had been present for a week prior to going 
to sick call.  Yellow-colored phlegm was noted.  The 
impression was bronchitis.  The veteran was seen again in 
July 1967 for coughing significantly.  Physical examination 
of his chest revealed coarse fasilar rhonchi.  A chest x-ray 
was within normal limits.  The impression was flu syndrome.

The Board notes that the competent clinical evidence 
demonstrates that the veteran has a current respiratory 
disability as he has been diagnosed with COPD and emphysema.  
See September 2006 VA examination report.  However, the Board 
finds that probative competent medical evidence does not 
relate the veteran's current respiratory disability to 
service.  Therefore, the Board finds that service connection 
for a respiratory disability is not warranted. 

Regarding medical evidence of a nexus between the current 
disability and the in-service disease or injury, the record 
contains a September 2005 VA opinion as to the relationship 
between the veteran's respiratory disability and his in-
service diagnosis of bronchitis.  The Board notes that the 
examiner did not physically examine the veteran prior to 
rendering his opinion.  The VA examiner reviewed the veteran 
claims folder, to include his service medical records and 
private clinical records.  The examiner opined "it is not 
likely" that the veteran's COPD is related to his 
bronchitis.  The examiner noted that the veteran's history of 
smoking was more important.  In this regard, the record shows 
that the veteran smoked for about 30 years.  See June 2004 
statement in support of his claim.  The examiner also 
supported the opinion by noting that the veteran did not 
return to sick call in service after being treated for 
bronchitis.  The examiner also noted that a contemporaneous 
chest x-ray was normal.  The examiner opined further that it 
was less likely than not that the veteran COPD was the result 
of any toxic exposure he suffered while on active duty.  As 
the examiner performed a thorough review of the record and 
provided a supporting rationale for his conclusion, the Board 
places a high probative value on this opinion as it relates 
to a relationship between the veteran's current COPD 
disability and the in-service diagnosis of bronchitis.    

A VA respiratory examination of the veteran was performed in 
August 2006.  An addendum indicated that the veteran's claims 
folder was reviewed.  Pulmonary function tests (PFT) revealed 
severe obstructive ventilatory defect and evidence of severe 
gas trapping and a severe gas exchange abnormality.  A CT 
scan showed some scarring in the right upper lobe/right 
pleural thickening with emphysematous changes.  It was noted 
that there were changes consistent with asbestos exposure.  
It was further noted that the veteran has severe COPD and 
severe gas trapping.  

Another addendum to the 2006 VA examination noted that the 
veteran's PFT results, as described above, were consistent 
with COPD.  It was noted that the CT scan showed cystic 
changes of emphysema were evident.  However, it was noted 
that there was "no interstitial change c/w[consistent with] 
asbestosis at all, though there is scarring of the pleura and 
some rounded atelectasis.  The examiner then opined that the 
foregoing symptoms were not enough to account for the 
shortness of breath or poor gas exchange which was 
"undoubtedly due" to emphysema and emphysematous low DLCO 
(diffusion capacity of carbon monoxide).  Accordingly, the 
Board finds that the clinical evidence does not reveal a 
current diagnosis of asbestosis.  The Board places a high 
probative value on the 2006 VA examiner's opinion as it was 
provided after a thorough examination of the veteran and a 
review of the claims folder, which included the private 
physician opinion that will be discussed below.  Based on the 
foregoing, the Board finds that the probative competent 
clinical evidence of record does not relate any of the 
veteran's current respiratory disabilities to service or to 
any incident therein, to include a diagnosis of bronchitis 
and/or asbestos exposure.  

Moreover, there is no objective evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service in 1967 and the initial diagnosis of 
COPD in February 1994 by a private physician, which was 
approximately 27 years after his military service ended. See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997) (requiring 
medical evidence of chronicity and continuity of 
symptomatology and, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology).

The record further reflects that on May 18, 2004, a private 
examiner, J.J.M., M.D., reported that a May 13, 2004 CT scan 
of the veteran's chest indicated "some fibrosis and an 
effusion . . . [which] could have been related to asbestos 
exposure."  He then opined that it was likely as not that 
the veteran's exposure to asbestos in service was related to 
his current condition (COPD).  In weighing the probative 
value of the May 2004 opinion, it is noted that the private 
clinical records in the claims file indicate that Dr. J.M. 
has been the veteran's treating physician.  In this regard, 
the Board observes that both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have specifically rejected the "treating physician 
rule."  But see Rucker v. Brown, 10 Vet. App 67 (1997) 
(holding that since the doctor had treated the veteran for 
many years, his opinion was clearly based on more than 
conversations).  The Board observes that Dr. J.M.'s 
conclusion that the veteran's COPD is related to his asbestos 
exposure during service is not supported by a detailed 
rationale.  Indeed, Dr. J.M. stated in his 2004 statement 
that he could not provide any more specific information.  See 
also March 2003 statement by Dr. J.M. (noting that the cause 
of the veteran's COPD was uncertain).  Thus, the Board places 
a low probative value on Dr. J.M.'s May 2004 opinion because 
it does not provide a thorough rationale to support the 
conclusion made.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (finding that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the thoroughness and detail of the 
opinion).

The veteran has expressed a belief that his respiratory 
disability or disabilities are causally related to active 
service.  However, the Board notes that the veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
While a veteran is competent as a layperson to describe the 
symptoms he experiences, he is not competent to provide 
medical opinion as to their cause or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  

In conclusion, the probative competent clinical evidence of 
record does not relate any of the veteran's current 
respiratory disabilities to service or to any incident 
therein, to include a diagnosis of bronchitis and/or asbestos 
exposure.  Therefore, the Board finds that service connection 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a respiratory 
disability, to include COPD with emphysema and acute 
bronchitis, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


